Name: 80/1105/EEC: Council Decision of 25 November 1980 replacing two members of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-02

 Avis juridique important|31980D110580/1105/EEC: Council Decision of 25 November 1980 replacing two members of the Advisory Committee on Freedom of Movement for Workers Official Journal L 326 , 02/12/1980 P. 0023****( 1 ) OJ NO L 257 , 19 . 10 . 1968 , P . 2 . COUNCIL DECISION OF 25 NOVEMBER 1980 REPLACING TWO MEMBERS OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 80/1105/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT FOR WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1982 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS , FOLLOWING THE RESIGNATION OF MR MAHER AND MR FEGAN , OF WHICH THE COUNCIL WAS NOTIFIED ON 11 NOVEMBER 1980 , TWO MEMBERS ' SEATS HAVE FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENTS ' AND EMPLOYERS ' REPRESENTATIVES RESPECTIVELY ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 11 NOVEMBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR CATHAL O ' FEINNEADHA AND MR VINCENT KEOGH ARE HEREBY APPOINTED MEMBERS OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR MAHER AND MR FEGAN FOR THE REMAINDER OF THEIR TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1982 . DONE AT BRUSSELS , 25 NOVEMBER 1980 . FOR THE COUNCIL THE PRESIDENT COLETTE FLESCH